Name: Commission Regulation (EC) No 1185/97 of 26 June 1997 amending Regulation (EC) No 677/97 limiting the term of validity of export licences for certain products processed from cereals
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  foodstuff
 Date Published: nan

 27. 6 . 97 ( EN I Official Journal of the European Communities No L 169/71 COMMISSION REGULATION (EC) No 1185/97 of 26 June 1997 amending Regulation (EC) No 677/97 limiting the term of validity of export licences for certain products processed from cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 9 thereof, Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 932/97 (4), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EC) No 677/97 0 sets 30 June 1997 as the deadline; Whereas the particular characteristics at the end of the marketing year of the markets for the products falling under the codes concerned persist; whereas, therefore, the measure limiting the term of validity of licences should be maintained for a period to allow observation of the situation during the period preceding the new harvest of potatoes and maize ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 677/97 is amended as follows: 1 . Article 1 ( 1 ) is replaced by the following: ' 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EC) No 1162/95, export licences for products falling within CN codes 1702 30 51 , 1702 30 59, 1702 30 91 , 1702 30 99 , 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79 and 2106 90 55 applied for from 27 June 1997 up to 30 September 1997 shall be valid until the last day of the month of delivery only.' 2 . The first subparagraph of Article 1 (2) is replaced by the following: '2 . Customs export formalities for the above licences must be completed no later than the last day of the month of acceptance of the payment declaration.' Article 2 This Regulation shall enter into force on 27 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37 . (J) OJ No L 117, 24. 5. 1995, p. 2. (&lt;) OJ No L 135, 27. 5. 1997, p. 2. 5) OJ No L 101 , 18 . 4. 1997, p. 26.